10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

The Honorable Theresa L. Fricke

UNITED STATE DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

)
PATRICK S. DRAGOS, ) No. 2:19-cev—01338-JCC—-TLF

)
Plaintiff(s), ) ORDER ON DEFENDANT’S MOTION TO
) CONTINUE DISCOVERY CUTOFF AND
V. ) ALTERNATIVE DISPUTE RESOLUTION
) DEADLINES
MICHAEL G. CORNEA, ET AL.,

Defendant(s).

Ss SS

 

THIS MATTER came on for consideration on Defendant Michael Cornea’s Motion to
Continue Discovery Cutoff and Alternative Dispute Resolution Deadlines. The Court considered

the following:

1. Defendant Michael Cornea’s Motion to Continue Discovery Cutoff and Alternative
Dispute Resolution Deadlines;

2. Declaration of Eric Chavez in Support of Defendant Cornea’s Motion to Continue
Discovery Cutoff and Alternative Dispute Resolution Deadlines with exhibits

attached;

ORDER ON MOTION TO CONTINUE- 1 GLP ATTORNEYS, P.S., INC.
ATTORNEYS AT LAW
2601 FOURTH AVENUE, FLOOR 6
SEATTLE, WA 98121
(206) 448-1992
FACSIMILE (206) 448-4640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

3. Plaintiff's Response to Defendant’s Motion to Continue Discovery Cutoff and

Alternative Dispute Resolution Deadlines;

 

 

6.

 

7.

 

It is hereby ORDERED ADJUDGED AND DECREED that Defendant’s Motion to Continue
Discovery Cutoff is GRANTED IN PART AND DENIED IN PART. The court finds good
cause to, and does hereby, continue the alternative dispute resolution deadline to July 8, 2021.

The request to continue the discovery cutoff is denied as moot.

DONE IN CHAMBERS this _!4th day of July, 2021.

Seublen Ke Sruche.

UNITED STATES MAGISTRATE JUDGE THERESA L. FRICKE

 

 

 

Presented by:

GLP ATTORNEYS, P.S., INC.
James Gooding WSBA No. 23833
Adrienne Harris, WSBA #28784
Anne Vankirk, WSBA #47321
GLP Attorneys, P.S., Inc.

2601 4" Ave, Floor 6

Seattle, WA 98121-1287

Phone: (206) 448-1992

Fax: (206) 448-4640

Email: jgooding@glpattorneys.com
Attorney for Plaintiff

 

ORDER ON MOTION TO CONTINUE- 2 GLP ATTORNEYS, P.S., INC.
ATTORNEYS AT LAW
2601 FOURTH AVENUE, FLOOR 6
SEATTLE, WA 98121
(206) 448-1992
FACSIMILE (206) 448-4640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Approved as to form and notice of
presentation waived:

 

Eric S. Chavez, WSBA #41676
Mix Sanders Thompson, PLLC
1420 Fifth Avenue, 22"! Floor
Seattle, WA 98101

Phone: (206) 521-5989

Fax: (888) 521-5980

Email: eric@mixsanders.com
Attorney for Defendant

ORDER ON MOTION TO CONTINUE- 3

GLP ATTORNEYS, P.S., INC.
ATTORNEYS AT LAW
2601 FOURTH AVENUE, FLOOR 6
SEATTLE, WA 98121
(206) 448-1992
FACSIMILE (206) 448-4640

 
